FILED
                           NOT FOR PUBLICATION                              JUL 28 2015

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


INDEPENDENT ELECTRIC SUPPLY,                     No. 13-56062
INC.,
                                                 D.C. No. 2:12-cv-06532-PA-RZ
              Plaintiff - Appellee,

 v.                                              MEMORANDUM*

STRONGHOLD ENGINEERING, INC., a
California corporation,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                             Submitted June 3, 2015**
                               Pasadena, California

Before: FISHER and BYBEE, Circuit Judges, and FOOTE, District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Elizabeth E. Foote, United States District Judge for the
Western District of Louisiana, sitting by designation.
      Defendant-appellant Stronghold Engineering, Inc. appeals the district court’s

award of attorney’s fees to plaintiff-appellee Independent Electric Supply, Inc.

(“IES”), following IES’s acceptance of a Federal Rule of Civil Procedure 68 offer

of judgment. The offer allowed entry of judgment against Stronghold in the

amount of “$50,000 plus all court costs and reasonable attorney fees (as

determined by the Court) . . . .” Upon IES’s acceptance, the district court entered

judgment in accordance with Stronghold’s offer of judgment. IES then moved the

district court to set reasonable attorney’s fees. Stronghold thereafter objected to

IES’s motion for attorney’s fees, contending that IES was not entitled to attorney’s

fees for six of its seven claims as a matter of law. The district court ultimately

awarded IES the entire amount it sought in fees. We have jurisdiction pursuant to

28 U.S.C. § 1291, and we review de novo issues involving the interpretation of

Rule 68 offers of judgment. See Erdman v. Cochise Cnty., Ariz., 926 F.2d 877,

879 (9th Cir. 1991). We affirm the district court’s award.

      We conclude that Stronghold’s offer of judgment was unambiguous and

plainly allowed for the entry of reasonable attorney’s fees. Indeed, the offer’s

language specified that the only question left to be resolved was the reasonableness

of a fee award, not the existence of such an award. Stronghold contends that the

language of the offer did not compel a fee award, but rather reserved to it the right


                                           2
to oppose IES’s claim for any award. We disagree, concluding that the language

was clear on its face and entitled IES to attorney’s fees. In any event, had the

language been ambiguous, that ambiguity would be construed against Stronghold,

as “defendants are the master of what their Rule 68 offers offer.” Nusom v. Comh

Woodburn, Inc., 122 F.3d 830, 833 (9th Cir. 1997). The language drafted by

Stronghold permitted it to challenge only the reasonableness of the fees sought by

IES -- a challenge Stronghold chose not to pursue.

      AFFIRMED.




                                          3